DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 11/17/21. Claims 1 and 13 are amended. Claims 6-10 were previously canceled. Claims 22-23 are added. Claims 1-5 and 11-23 are pending and are rejected finally for the reasons provided below.

Claim Objections
The claim objections of 8/11/21 are withdrawn. It is noted that claim 19 as current filed was not rejected in the previous office action due to the misfiling of the claims. The examiner finds that claim 19 is rejected for the reasons provided in the Final Rejection of 3/24/21 and would have been appropriately rejected in the Non-Final Rejection of 8/11/21 for the same reasons had claim 19 been properly filed in the claims filed 7/26/21. Therefore, claim 19 is finally rejected in this office action. Also, it is noted that the rejection of claim 12, which is essentially identical to claim 19, was maintained in the Non-Final Rejection of 8/11/21.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claims 1 and 13 contain newly added limitations requiring that the protective film coats the gap separating the battery lid opposing part and the external terminals. Applicant states, at the top of page 8 of the Remarks filed 7/26/21 that support for new claims can be found in Figures 1, 7, 9, 10, and 12. However, the examiner is unable to find support for the protective film coating the gap. Furthermore, it is unclear how a gap, which is by definition a break or opening, can be coated, since a gap is defined by the lack of physical material. It would appear, based on the Remarks, that Applicant is interpreting this limitation to mean that the protective film directly coats the battery lid; however, the examiner is unable to find support for this limitation either.
For the purposes of expediting prosecution, the limitation to the protective film coating the gap will be interpreted as requiring that the protective film covers the gap. If Applicant wishes the limitation to be interpreted as the protective film coating the battery lid in the area of the gap, Applicant is invited to amend the claims and provide clear support for the amendment from the specification.


While Figure 1 may aid in understanding of the claim, Figure 1 does not define a gap, nor does the claim claim an exposed part. Therefore, the structure of the exposed part of Figure 1 is not found in the claim and cannot be imported into the claim.

Claim Interpretation
Claims 2 and 14 contain limitations to ridges on the battery contained. Based on the specification, the examiner has determined that the limitations refer to the edges formed between sides of the battery container. The examiner finds that ridges and edges are different structural features, and ridge is not synonymous with edge. The examiner notes that Applicant may act as their own lexicographer if they disclaim the full scope of a claim term in the specification. MPEP IV Since the term ridge is used to describe the structural feature of an edge throughout the specification, and the term edge is not used in the specification, the examiner is interpreting ridge to mean edge, and finds that Applicant is acting as their own lexicographer.

Claims 1 and 13 contain limitations to the continuous sheet of insulating film that is “wound around the battery container”, and further that the film is “wound in a direction parallel to the pair of wide-side opposing surfaces”. These limitations are found to be product-by-process limitations and do not impart any structural limitations. MPEP 2113


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0205895) in view of Byun (US 2015/0079460), Ochi et al. (US 2013/0034764) and Knapp (US 2015/0221899).

Kim further teaches a battery lid, or cap plate (31), configured to cover an opening part of the battery casing and including external terminals (21, 22) (Figure 2, [0042]).
Kim teaches a battery container, or rechargeable battery (101), including the can (26) and lid (31) (Figure 3).
Kim teaches a continuous sheet of insulating film, or first thin film insulating member (73) that coves the six faces of the battery container (Figure 4, [0064]-[0067]). It is clearly seen in Figure 4 that the battery lid opposing part (73a) of the insulating film (73) includes opening parts for exposing the external terminals (21) and forms a gap between the battery lid opposing part (73a) and the terminal (21)). The insulating film of Kim is found to have a substantially identical structure to the claimed wound insulating film for the reasons provided above in the Claim Interpretation section.

With further regard to claims 1 and 13, Kim teaches the use of a protective film, or thin film insulating member (74) that coats a portion of the continuous sheet (73) and covers a gap between the opening part and the external terminals. Since the protective film (74) of Kim covers the gap, the examiner finds that it coats the gap (see 112 a rejection, above).

Further regarding claims 1 and 13, Kim does not teach that the protective film (73) is formed on a portion of each of the pair of wide-side surfaces.
Byun teaches a rectangular secondary battery enclosure (100) including a battery can (33) and lid (21). Byun further teaches an insulating film, or tapes (41, 43), covering the battery container (Figure 2).

Byun teaches that providing the tapes (42) with overlap on a portion of the side surfaces of the battery form overlap of other tapes is desirable in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material ([0047]).
Therefore, it would have been obvious to the person having ordinary skill in the art at the time of the invention to provide overlap of the protective film of Kim onto the wide-side surfaces of the battery such as suggested by Byun in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material.

With further regard to claims 1 and 13, Kim teaches the claimed invention except for each specific overlap and opening arrangement of the insulating film. It is noted that Kim teaches overlap on the top surface (Figure 6).
Ochi teaches an insulating film with overlap on the narrow side surfaces (Figure 5), and Knapp teaches an insulating film with overlap on the narrow side surfaces (Figure 2).
It would have been obvious to the skilled artisan to rearrange the overlaps in the insulating film depending on, for example, the ease of cutting or forming the film, minimizing extra thickness of the overall battery in various dimensions, and ease of assembly. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C



As for claims 3, 5, 15, and 17, Kim teaches a thermal adhesion layer used to heat fuse the insulating film (75) to the casing and to ends (75a, 75b) of the film (Figure 6, [0012]-[0014], [0066]).

With regard to claims 4 and 16, Kim is silent on the material of the insulating film.
Knapp teaches that the insulating film may include, for example, polyethylene ([0027]).
It would have been obvious to the skilled artisan at the time of the invention to use polyethylene in the insulating film of Kim such as suggested by Knapp and the results of the substitution would have been predictable. MPEP 2141 III B

Regarding claims 12 and 19, it is seen in Figure 6 that the insulating film (75) of Kim includes an opening part formed on the battery lid opposing part to permit discharge of gas from a battery housed in the battery container through a vent member (39) (see also Figure 1,  [0043]).

With regard to claims 11 and 18, Kim teaches that the protective film, or second thin film insulating member (98), is formed from an adhesive layer (96) such as epoxy ([0096]).

With regard to claims 20 and 21, Kim fails to teach that the gap extends to a portion of each of the pair of wide-side surfaces.
Knapp teaches gaps, or terminal openings (32), which extend to the side surfaces of the battery cover (30) (Figure 3).

It would have been obvious to the skilled artisan to change the shape of the gap of Kim so that the gap extends onto the wide-side surfaces, similarly to the arrangement as shown in Knapp, in order to ensure enough space for the terminals to fit through the intended opening of the insulating film, or first thin film insulating member (73). A larger opening would ensure that the first thin film insulating member does not become inadvertently cover a portion of the terminal. It has been held that changes in shape are within the ordinary level of skill in the art. MPEP 2144.04 IV B

Regarding claims 22 and 23, Kim teaches the use of a gasket, or upper insulating member (54/64), provided between the external terminal (22/21) and the battery lid, or cap plate (31) (Figure 6, [0066]). Kim teaches that gasket, or upper insulating member, is installed in order to insulate the cap plate (21) and the terminals (21, 22) from each other ([0066]). It is seen in Figure 6 that the gaskets (54, 64) are sealed by the insulating film. Further, Byun teaches a gasket (28a, 28b) between the external terminals (22, 24) and the cap plate (21) (Figure 4, [0028]).
It would have been obvious to form the tapes (42) of Byun to seal the gaskets in Kim in view of Byun since Kim teaches that the gaskets are sealed with the insulating film (see Kim Figure 5).

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 9-10 concerning the claimed gap are addressed above in the 112 section.


Additionally, it is noted that Applicant argues that Kim teaches away from the claimed features. However, Applicant has failed to point out how the disclosure of Kim criticizes, discredits, or otherwise discourages the claimed feature of the insulating film being wound. Applicant is reminded that, while an argument that a prior art reference “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness, the nature of the teaching is highly relevant and must be weighed in substance. MPEP 2145 X D
In this case, it does not appear that Kim in any way teaches away from the claimed wound insulating film; therefore, the examiner maintains that the limitations are obvious.
 As for Applicant’s arguments on pages 11-12 concerning the deficiencies of the additional references, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Additionally, with regard to the wound insulating film, Applicant is directed to Figures 5-30 of Ochi which clearly depict the same configuration of Figure 2 as provided on page 13 of the Remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729